Citation Nr: 0836116	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  00-09 287A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for degenerative changes at L3-S1 and right sacroiliac joint.  

2.  Entitlement to an initial rating in excess of 20 percent 
for degenerative changes of the cervical spine.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel



INTRODUCTION

The veteran had active military service from August 6, 1979, 
to January 31, 1999.  He had an additional 7 years, 2 months, 
and 14 days of active service prior to August 6, 1979.  

These matters initially came before the Board of Veterans' 
Appeals (Board) following a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  Currently, jurisdiction over the 
veteran's claims file resides with the RO in Indianapolis, 
Indiana.  

In May 2001, the RO increased the disability rating for the 
veteran's service-connected degenerative changes of the 
cervical spine (hereinafter "cervical spine disability") 
from 10 percent to 20 percent, effective February 1, 1999.  
Thereafter, in April 2005, the Appeals Management Center 
(AMC) increased the disability rating for the veteran's 
service-connected degenerative changes at L3-S1 and right 
sacroiliac joint (hereinafter "lumbar spine disability") 
from 10 percent to 20 percent also effective from February 1, 
1999.  Since the maximum disability rating possible was not 
assigned, the appeal for higher evaluations remains before 
the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  In 
December 2004 and January 2007, the Board remanded the 
veteran's claims on appeal for additional development.  
Following the most recent development of the record, the AMC 
continued to deny the veteran's claims and returned these 
matters to the Board.  

As the appeal with respect to the veteran's claims emanate 
from the veteran's disagreement with the initial ratings 
assigned following the grants of service connection, the 
Board has characterized the claims as those for initial 
ratings, in accordance with Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  


FINDINGS OF FACT

1.  The veteran failed to report for July 2007 medical 
examinations at the VA Medical Center (VAMC) in Indianapolis, 
Indiana scheduled in conjunction with his claims on appeal; 
the veteran has not shown good cause for his failure to 
report to the scheduled VA examinations.  

2.  The veteran has reported lumbar and cervical spine pain 
on a daily basis, with the pain exacerbated with increased 
activity; acute flare-ups (i.e., severe pain symptoms) 
reportedly occur 2-3 times a week and last for about 3-4 
hours.  

3.  A lumbar spine disability has been manifested by no more 
than moderate limitation of motion and/or forward flexion of 
the thoracolumbar spine not less than 70 degrees, with 
degenerative disc changes reflective of no more that moderate 
intervertebral disc syndrome with recurring attacks.  

4.  A cervical spine disability has been manifested by no 
more than moderate limitation of motion and/or forward 
flexion of the cervical spine not less than 40 degrees, with 
degenerative disc changes reflective of no more that moderate 
intervertebral disc syndrome with recurring attacks.  

5.  The veteran's lumbar and/or cervical spine disabilities 
have not been manifested by objective neurological 
abnormalities or incapacitating episodes requiring prescribed 
bed rest and treatment during the previous 12 months.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for 
lumbar spine disability are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5293 (2001); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5235-5243 (2007).

2.  The criteria for a rating higher than 20 percent for 
cervical spine disability are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5293 (2001); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5290, 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5235-5243 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board has considered the holding by the United States 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) concerning increased 
compensation claims and 38 U.S.C. § 5103(a) notice 
requirements.  A claim for increased rating and a claim for a 
higher initial rating are similar in that the veteran seeks a 
higher evaluation for his service-connected disability.  The 
Court, however, did not hold in Vazquez-Flores that the VCAA 
notice requirements set forth in that decision applied to 
initial rating claims.  

In this regard, for example, if the veteran files a claim for 
service connection for a disability, the claim is granted, 
and he files a notice of disagreement with respect to the 
rating assigned and/or effective date of the award-thereby 
initiating the appellate process-more detailed notice 
obligations arise, the requirements of which are set forth in 
sections 38 U.S.C.A. §§ 7105(d), 5103A, and 5104(a).  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Court in 
Dunlap also held that if a claim for service connection is 
granted after the VCAA's enactment, VA remains obligated to 
provided notice to the veteran as it relates to disability 
rating and effective date elements, if such notice was not 
provided prior to the claim being substantiated.  Dunlap, 21 
Vet. App. at 116.  Notwithstanding that fact, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
(disability rating and effective date) elements.  Id. at 119; 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  

As noted above, the veteran's claims on appeal were granted 
in February 1999 prior to the enactment of the VCAA.  
Following the February 1999 decision, VA had no further duty 
to notify the veteran on how to substantiate his service-
connection claims.  VA's regulations implementing 38 U.S.C.A. 
§ 5103(a), however, were made applicable to all cases pending 
before VA on or after November 9, 2000.  Here, the Board 
finds the more detailed notice requirements in 38 U.S.C.A. 
§§ 7105(d) and 5103A have been met in this case.  The record 
reflects that the veteran was notified in March 1999 that his 
claims had been granted.  The notice included a copy of the 
RO's February 1999 rating decision.  In that rating decision, 
the veteran was informed of the evidence the RO had 
considered and its reasons for assigning initial 10 percent 
ratings for the disabilities at issue.  In March 2000, the RO 
issued the veteran a statement of the case.  The statement of 
the case apprised the veteran of the relevant rating criteria 
associated with his claims.  The veteran has also received 
supplemental statements of the case during the course of the 
appeal period which notified him of rating criteria changes 
associated with disability of the spine.  Furthermore, by 
letters dated in March 2004 and Feburayr 2007, the veteran 
was afforded VCAA compliant notice as it pertained to his 
claims for higher initial disability evaluations.  
Consequently, the Board finds the more detailed notice 
requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A 
have been met.  Likewise, during the course of his appeal, 
the veteran has been invited to submit evidence in support of 
his claims and has also been notified of the evidence VA will 
obtain on his behalf.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal.  The veteran has been afforded VA examinations with 
respect to his claims, and identified medical records have 
been obtained.  Neither the veteran nor his representative 
has otherwise alleged that there are any outstanding medical 
records probative of the veteran's claims that need to be 
obtained.  Under these circumstances, the Board finds that VA 
has complied with all duties to notify and assist required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the 
question for consideration is the propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required.  See Fenderson, 12 Vet. App. at 126.  

Initially, the Board notes that in July 2007, the veteran was 
notified that he was scheduled for medical examinations at 
the Indianapolis VAMC that same month.  (The notice letter 
appears to be dated July 13, 2007.  The examinations were 
scheduled for July 14, 2007.)  In an August 2007 letter, the 
AMC notified the veteran that it had received notice that he 
had failed to report to the scheduled July 2007 VA 
examinations.  The veteran was informed that he needed to 
contact the AMC within 30 days to reschedule his 
examinations.  A review of the claims file does not reflect a 
response from the veteran.  In May 2008, the AMC continued 
its denial of the veteran's claims for ratings higher than 20 
percent for both lumbar and cervical spine disabilities.  

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, in conjunction with an original compensation 
claim, fails to report for such examination or reexamination 
without showing good cause, the veteran's claim shall be 
rated based on the evidence of record.  When a claimant fails 
to show good cause for failing to report for a scheduled VA 
examination in conjunction with a claim for an increased 
rating, the claim shall be denied.  See 38 C.F.R. § 3.655(b) 
(2007).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  38 C.F.R. § 3.655(a).  A 
review of the claims file reflects that the veteran has been 
provided notice of the applicable regulation.  

In this regard, the United States Court of Appeals for 
Veterans Claims has distinguished an initial rating claim 
from a claim for increase.  Notwithstanding that both involve 
a claimant seeking a higher rating, a claim for an initial 
rating is best described as a continuation of an original 
compensation claim.  A review of the most recent supplemental 
statement of the case, dated in May 2008, reflects that 
following the veteran's failure to report to the July 2007 VA 
examinations the AMC denied the veteran's claims on appeal 
without considering the evidence of record.  It appears that 
the AMC mistakenly treated the issues before it as claims for 
increased ratings.  Nevertheless, the Board finds that the 
AMC's lack of review of the evidence of record in the May 
2008 supplemental statement of the case is not prejudicial to 
the veteran.  Here, no pertinent evidence has been received 
since the AMC's previous denial of the veteran's claims in 
April 2005, at which time the AMC did conduct a de novo 
review of the entire record.  See 38 C.F.R. § 19.31(b) (2007) 
(The purpose of an supplemental statement of the case is to 
inform the appellant of any material changes in, or additions 
to, the information included in the statement of the case or 
any prior supplemental statement of the case.).  More 
importantly, the May 2008 supplemental statement of the case 
provided the veteran a second notice regarding his failure to 
report to the scheduled July 2007 VA examinations.  

In this instance, the Board does not find that the veteran 
has shown good cause for his failure to report to the 
scheduled examinations.  Furthermore, neither the veteran nor 
his representative has otherwise provided any additional 
explanation or information concerning the veteran's failure 
to report for the scheduled examinations, nor have they 
requested that the examinations be rescheduled.  As the Board 
finds that good cause for the veteran's failure to report to 
the scheduled July 2007 VA examinations has not been shown, 
the veteran's claims on appeal will be considered based on 
the evidence of record.  38 C.F.R. § 3.655.  

The Board notes that when evaluating musculoskeletal 
disabilities rated on the basis of limitation of motion, VA 
must consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); Johnson v. Brown, 9 Vet. App. 
7 (1996).  In VA Fast Letter 06-25 (November 29, 2006), VA's 
Compensation & Pension Service noted that to properly 
evaluate any functional loss due to pain, examiners, at the 
very least, should undertake repetitive testing (to include 
at least three repetitions) of the joint's or spine's range 
of motion, if feasible.  It was determined that such testing 
should yield sufficient information on any functional loss 
due to an orthopedic disability.  

The veteran's claims have been pending since 1999.  At that 
time, the veteran's lumbar spine disability and his cervical 
spine disability were rated for arthritic changes with 
limitation of motion under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5290 and 5292 (2001).  

Effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003)).  Thereafter, effective September 26, 2003, 
the rating schedule for evaluation of that portion of the 
musculoskeletal system that addresses disabilities of the 
spine was revised.  See 68 Fed. Reg. 51,454-458 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243 (2007)).  

VA must consider the veteran's claims under each set of 
criteria, with consideration of revised criteria no sooner 
than the effective date of the new provisions.  See Wanner v, 
Principi, 17 Vet. App. 4, 15-16 (2003), rev'd on other 
grounds, 370 F. 3d 1124 (Fed. Cir. 2004); DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. App. 
111, 116-119 (1997).  See also VAOPGCPREC 3-00 and 7-03.  

With respect to the rating criteria in effect prior to 
September 26, 2003, diagnostic code 5289 provides that a 40 
percent rating will be assigned for ankylosis of the lumbar 
spine at a favorable angle, and a 50 percent rating for 
ankylosis at an unfavorable angle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5289.  In addition, under diagnostic code 
5292, limitation of motion of the lumbar spine that is 
moderate warrants a 20 percent rating.  When limitation of 
motion is severe, a 40 percent rating is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.  

Additionally, under diagnostic code 5295, a 20 percent rating 
is warranted for lumbosacral strain where there is muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
evaluation requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  

Regarding the cervical spine, diagnostic code 5287 provides 
that a 30 percent rating will be assigned for ankylosis of 
the cervical spine at a favorable angle, and a 40 percent 
rating for ankylosis at an unfavorable angle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5287.  In addition, under diagnostic 
code 5290, limitation of motion of the lumbar spine that is 
moderate warrants a 20 percent rating.  When limitation of 
motion is severe, a 30 percent rating is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5290.  

Otherwise, under diagnostic code 5293 for intervertebral disc 
syndrome, a 20 percent evaluation is warranted where the 
disorder is moderate with recurring attacks; a 40 percent 
evaluation is warranted where the disorder is severe with 
intermittent relief from recurring attacks; and a 60 percent 
evaluation is warranted where the disorder is pronounced with 
little intermittent relief, with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, and there 
are neurologic findings, such as absent ankle jerk, 
appropriate to the site of the diseased disc.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  

Effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  Those changes were largely 
incorporated into the current version of the General Rating 
Formula for Diseases and Injuries of the Spine at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  Under these provisions, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months, a 20 percent rating is assignable.  With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent rating is assignable.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating is assignable.  Id.  

Under Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Under Note (2): When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.  

Furthermore, under the current version of the General Rating 
Formula for Diseases and Injuries of the Spine (Diagnostic 
Codes 5235-5243), the General Rating Formula provides that 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Additionally, in part, a 40 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
30 degrees or less, favorable ankylosis of the entire 
thoracolumbar spine, or unfavorable ankylosis of the entire 
cervical spine.  A 30 percent rating is warranted for forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 20 
percent rating is warranted for, in particular, forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5242.  

Additionally, under Note (1): Evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  Id.  

Note (2): (See also Plate V.)-For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Normal forward 
flexion for the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Id.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note (4): Round each range of motion measurement to the 
nearest five degrees.  Id. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the  
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Id.

Considering the evidence of record in light of both the 
former and revised rating criteria, the Board finds that the 
assignment of 20 percent ratings for lumbar spine disability 
and for cervical spine disability is proper and higher 
evaluations are not warranted.  

In this case, radiographic studies reflect spondylosis, disc 
disease, and degenerative joint disease associated with both 
the lumbar spine and cervical spine.  The Board notes that 
under diagnostic code 5010, arthritis due to trauma is to be 
rated for degenerative arthritis under diagnostic code 5003.  
Under diagnostic code 5003, degenerative arthritis 
established by X-ray findings will be evaluated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  Otherwise, 
the highest available rating under diagnostic code 5003 is 20 
percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2007).  

The Board has considered the reports of VA examinations in 
September 1998, December 2000, and March 2005, as well as the 
other relevant medical evidence of record.  The reports of 
examination note range of motion testing of the lumbar spine 
to reflect forward flexion from 70 to 90 degrees, extension 
from 5 to 30 degrees, lateral flexion from 15 to 30 degrees, 
and rotation from 20 to 50 degrees.  Range of motion testing 
of the cervical spine reflects forward flexion from 40 to 80 
degrees, extension from 30 to 50 degrees, lateral flexion 
from 20 to 30 degrees, and rotation from 20 to 80 degrees.  

In this case, in considering the rating criteria in effect 
prior to September 26, 2003, the Board finds there is no 
objective medical evidence of severe limitation of motion of 
the lumbar spine nor is the veteran's lumbar spine ankylosed.  
Additionally, while the veteran has not been diagnosed with 
lumbosacral strain, his lumbar spine disability does not more 
nearly approximate the criteria for severe lumbosacral 
strain.  While there is objective evidence on X-ray of joint 
space narrowing, the veteran's overall disability for his 
lumbar spine, in light of range of motion findings, does not 
equate to the severe level.  Furthermore, he has not 
otherwise demonstrated listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, or loss 
of lateral motion with osteoarthritic changes, or some of the 
above with abnormal mobility on forced motion.  The Board 
also finds that the objective medical evidence does not 
demonstrate severe limitation of motion of the cervical spine 
nor is the cervical spine ankylosed.  38 C.F.R. § 4.71, 
Diagnostic Codes 5289, 5290, 5292, 5295 (2002).  

The Board has also considered the veteran's lumbar spine 
disability and cervical spine disability under the General 
Rating Formula for Diseases and Injuries of the Spine based 
on orthopedic disability but finds a rating higher than 20 
percent is not warranted.  In this case, as noted above, the 
clinical findings do not demonstrate favorable or unfavorable 
ankylosis of the entire thoracolumbar spine, or forward 
flexion of the thoracolumbar spine 30 degrees or less.  
Furthermore, the evidence does not demonstrate forward 
flexion of the cervical spine 15 degrees or less, or 
favorable or unfavorable ankylosis of the entire cervical 
spine.  38 C.F.R. § 4.71, Diagnostic Code 5235-5242 (2007).  

With regard to neurological symptoms, no definitive clinical 
finding regarding any radicular symptoms associated with 
either the lumbar spine or cervical spine has been reported.  
Otherwise, a positive straight leg raising (SLR) test was 
noted in both the reports of December 2000 and March 2005 VA 
examinations.  This tends to suggests impairment of the 
sciatic nerve distribution.  There were also mild paraspinous 
spasms palpated in the lumbar spine region during the March 
2005 VA examination.  A radiographic study in March 2005 
reflects narrowing of the neural foramina at C5-6 and C6-7 
levels bilaterally; this also tends to suggest possible nerve 
impairment.  At the same time, none of the VA examiners 
diagnosed the veteran with radiculopathy or any other 
neurologic impairment and none of the other medical evidence 
of record otherwise supports such a finding.  The Board notes 
that clinical or diagnostic findings from the scheduled July 
2007 VA examinations may have shed additional information 
with respect to this medical issue.  The Board finds that the 
evidence of record demonstrates, at best, no more than 
moderate symptomatology associated with any disc changes.  
Furthermore, the evidence does not otherwise reflect severe 
or pronounced intervertebral disc syndrome with recurring 
attacks, or any incapacitating episodes requiring prescribed 
bed rest and treatment during the previous 12 months.  

As such, since the initial grants of service connection, the 
Board finds consideration of the veteran's service-connected 
lumbar spine disability and/or cervical spine disability 
under the former and revised criteria for disc syndrome, to 
include for incapacitating manifestations, does not result in 
a rating higher than 20 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (effective September 23, 2002, to September 26, 
2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective as 
of September 26, 2003).  

The Board has also considered whether a higher rating is 
warranted based on functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination of the lumbar spine and of the cervical spine.  
In this case, in the report of September 1998 VA examination, 
range of motion of the veteran's lumbar spine and his 
cervical spine was noted to be without pain.  In the report 
of December 2000 VA examination, the examiner noted that 
there was no objective evidence of painful motion or spasms, 
weakness, or tenderness, although the veteran did verbalize 
discomfort with range of motion of the lumbar spine.  In the 
report of March 2005 VA examination, the veteran was noted to 
report that flair-ups of pain did affect his daily activities 
and work performance.  In this regard, the veteran was noted 
to report that his back and neck pain were exacerbated with 
increased activity and that acute flare-ups occurred 2-3 
times a week and lasted for about 3-4 hours.  The Board 
notes, however, the report of VA examination did not contain 
any further discussion by the examiner with regard to 
additional functional loss due to the veteran's lumbar spine 
disability and/or cervical spine disability.  Additional 
comment or clinical findings from the scheduled July 2007 VA 
examinations may have shed additional information with 
respect to this medical issue.  As such, based on the 
evidence of record, a rating higher than 20 percent based on 
any additional functional loss under 38 C.F.R. §§ 4.40, 4.45, 
4.59, is not warranted.  

The Board also finds that there are no other potentially 
applicable diagnostic codes by which to consider the 
veteran's service-connected lumbar spine disability and/or 
cervical spine disability claims.  In particular, there is no 
objective medical evidence that the veteran's service-
connected lumbar spine and/or cervical spine has resulted in 
disability comparable to residuals of a fractured vertebra.  
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2001).  Therefore, 
since the initial grants of service connection, the Board 
finds that the assigned rating of 20 percent for lumbar spine 
disability and for cervical spine disability is appropriate, 
and no higher ratings are warranted.  

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
lumbar spine disability and/or cervical spine disability are 
so exceptional or unusual as to warrant the assignment of a 
higher rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (2007).  The United States Court of Appeals for 
Veterans Claims (Court) recently held that the threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  

In this regard, the Court noted that there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no extraschedular referral is required.  Id.  
See also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's 
exceptional disability picture exhibits other related 
factors, such as those provided by the extraschedular 
regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" 
(which include marked interference with employment and 
frequent periods of hospitalization).  

In this case, the Board has considered the veteran's 
contentions regarding his lumbar spine disability and his 
cervical spine disability and the effect those disabilities 
have on his employment, particularly in his reported 
occupation as a salesman.  Here, the Board finds that the 
rating criteria to evaluate disability of the spine 
reasonably describe the veteran's disability level and 
symptomatology for his lumbar spine disability and/or his 
cervical spine disability.  Therefore, the veteran's 
disability picture is contemplated by the rating schedule and 
no extraschedular referral is required.  

The Board again emphasizes that the duty to assist has been 
frustrated in this instance by the veteran's failure to 
report for the scheduled July 2007 VA examinations that may 
have produced evidence essential to his claims.  See Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996) ("[t]he duty to assist 
in the development and adjudication of a claim is not a one-
way street."); see also Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
For all the foregoing reasons, and in consideration of the 
evidence of record, the Board finds that since the initial 
grants of service connection the currently assigned 20 
percent ratings for lumbar spine disability and for cervical 
spine disability are proper.  Otherwise, the criteria for 
higher evaluations have not been met.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5293 (2001); 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5292, 
5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2007).  

ORDER

A rating higher than 20 percent for degenerative changes L3-
S1 and right sacroiliac joint is denied.  

A rating higher than 20 percent for degenerative changes of 
the cervical spine is denied. 



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


